DETAILED ACTION
                                    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     Drawings
 Drawings the drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “a cooling component” recited in claims 1, 10 and 15 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. 
                                 Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cooling component”, in claims 1, 10 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “a cooling component” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “component” coupled with functional language “cooling” without reciting sufficient structure to achieve the function.
      Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 10 and 15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification does not show the corresponding structure for “a cooling component” (see rejected under 35 U.S.C. 112(b) below).
        If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
                                                
                                      Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 10 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description fails to disclose the corresponding structure of “a cooling component”, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function

Claims 2-9, 11-14 and 16-20 are dependent from claims rejected under 35 U.S.C. 112 above and therefore inherit the deficiencies of their parent claim.


The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitations “a cooling component” (in claims 1, 10 and 15) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and
clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly
(b)    recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (0) and 2181.
Claims 2-9, 11-14 and 16-20 are dependent from claims rejected under 35 U.S.C. 112 above and therefore inherit the deficiencies of their parent claim.
	                          
                                     Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of r ejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9-10, 13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Erwan et al. (WO 2019/141938) in view of Inoue et al. (US 2003/0080714).                                          
In regards to claim 1, Erwan discloses a vehicle (refer to par. 5) having a compartment (section of vehicle that accommodates electronic control components of vehicle with cooling system as can be seen in Fig. 1; par. 41 the cooling circuits 4 and 6; Fig. 1), the vehicle comprising: a computing system (a system related to electronics of vehicle; refer to Fig. 1) comprising one or more processing components (electronic control components 30; par. 41; Figs. 1 and 3) located within the compartment; and 
         a cooling system (vehicle cooling assembly that comprises refrigerant circuit 2, also called "air conditioning loop and coolant circuit 4; par. 33; Figs. 1 and 3) that is decoupled (via heat exchanger 12) from a cooling component (components of cooling circuit 6 for an engine) for an engine of the vehicle (refer to par. 59) and is configured to cool the one or more processing components (14, 28, 30), 
          the cooling system (2, 4) comprising: a heat exchanger (20) defining a plurality of flow channels (channels of a bundle of tubes 42; Fig. 2), wherein each flow channel of the plurality of flow channels (42) is defined by an outlet (34, 36, 50) and configured to provide fluid (heat-transfer fluid), the heat exchanger (20) is located within the compartment and near the one or more processing components (14, 28, 30); and 
          one or more tubes (tubes of first, second and third loops 24, 26, 16) positioned between the heat exchanger (20) and the one or more processing components (14,28,30), wherein the tubes (24, 26, 4) are configured to provide the fluid from the outlets (34,36,50) of the heat exchanger (20) to cool the one or more processing components (14,28,30).  
         Erwan does not explicitly teach the compartment being a trunk of the vehicle; the heat exchanger receiving therethrough cabin air within the compartment to cool the fluid, the cabin air being from a condition space of the vehicle with passengers.
        Inoue teaches a vehicle cooling system (Fig. 7) wherein one or more processing components (corresponding to temperature control device 100) located within the compartment that is a trunk (trunk compartment) of the vehicle (refer to par. 37); the heat exchanger (air cooling means 247) receiving therethrough cabin air (via inside air intake opening 243; par. 86) within the compartment to cool the fluid (cabin air exchange heat with heat exchanger 247), the cabin air (cooled air) being from a condition space of the vehicle with passengers (refer to par. 61).
         It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Erwan such that the compartment to be a trunk of the vehicle; the heat exchanger receiving therethrough cabin air within the compartment to cool the fluid, the cabin air being from a condition space of the vehicle with passengers as taught by Inoue in order to control the temperature of the battery, thus the temperature of the battery can be controlled while maintaining the air-conditioning function (refer to Par. 62 of Inoue).
In regards to claim 3, Erwan as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Erwan teaches further comprising: a cabin (a passenger compartment of the vehicle corresponding to circuit 2; Fig. 1; par. 8), wherein the compartment is exposed to the cabin (via common heat exchanger 12), and the compartment is capable of receiving cabin air (via common heat exchanger 12) from within the cabin and directing the cabin air (via common heat exchanger 12) therethrough to cool the one or more processing components (14,28,30).  
In regards to claim 4, Erwan as modified meets the claim limitations as disclosed in the rejection of claim 3. Further, Erwan teaches wherein the heat exchanger (20) is capable of receiving the cabin air (via common heat exchanger 12) from within the cabin (passenger compartment) and directing the cabin air therethrough to cool the fluid within the flow channels (42).  
In regards to claim 9, Erwan as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Erwan teaches wherein: the compartment is a trunk (luggage compartment; par. 7) of the vehicle; the vehicle is an autonomous vehicle (such as hybrid vehicle, refer to par. 39); and the heat exchanger (20) is located within the compartment and near the one or more processing components (14, 28, 30),    
        the heat exchanger (20) receiving therethrough cabin air (air from passenger compartment) within the compartment to cool the fluid (via common heat exchanger 12 to the heat transfer fluid circuit 4 for cooling the device electrical storage 14 and the cooling circuit 6 of the electric motor and its electronic control components; par. 25).  
In regards to claim 10, Erwan discloses a cooling system (vehicle cooling assembly that comprises refrigerant circuit 2, also called "air conditioning loop and coolant circuit 4, 34567890-ers par. 33; Figs. 1 and 3) configured to cool one or more processing components (electrical storage device 14, electric motor 28 and electronic components 30; par. 41; Fig. 1) of a vehicle and that is decoupled (via heat exchanger 12) from a cooling component (components of cooling circuit 6 for an engine) for an engine of the vehicle (refer to par. 59), the cooling system comprising: a heat exchanger (20) comprising: a core (center of heat exchanger 20); at least one inlet (32) supported by the core and configured to receive cooling fluid (heat transfer fluid; Fig. 3); 
         a plurality of outlets (34,36, 50) supported by the core and configured to receive the cooling fluid from the at least one inlet (32, 48); and a plurality of flow channels (passages in tubes 42) defined by the at least one inlet (32,48) and the plurality of outlets (34,36,50), the plurality of flow channels (passages 42) extending through the core and configured to direct the cooling fluid to the one or more processing components (14,28,30), the heat exchanger (20) is located near the one or more processing components (14, 28, 30), (as can be seen in Fig. 1). 
         Erwan does not explicitly teach the one or more processing components of a vehicle to be located within a trunk of the vehicle; the heat exchanger is located within the trunk, the heat exchanger receiving therethrough cabin air within the compartment to cool the fluid, the cabin air being from a condition space of the vehicle with passengers.
        Inoue teaches a vehicle cooling system (refer to Fig. 7) wherein one or more processing components (corresponding to temperature control device 100) located within a trunk (trunk compartment) of the vehicle (refer to par. 37); the heat exchanger (heat exchanger 247) is located within the trunk (refer to par. 37); the heat exchanger (air cooling means 247) receiving therethrough cabin air (via inside air intake opening 243; par. 86) within the compartment to cool the fluid (cabin air exchange heat with heat exchanger 247), the cabin air (cooled air) being from a condition space of the vehicle with passengers (refer to par. 61).
         It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Erwan such that the one or more processing components of a vehicle to be located within a trunk of the vehicle; the heat exchanger is located within the trunk, the heat exchanger receiving therethrough cabin air within the compartment to cool the fluid, the cabin air being from a condition space of the vehicle with passengers as taught by Inoue in order to control the temperature of the battery, thus the temperature of the battery can be controlled while maintaining the air-conditioning function (refer to Par. 62 of Inoue).
In regards to claim 13, Erwan as modified meets the claim limitations as disclosed in the rejection of claim 10. Further, Erwan teaches wherein: the at least one inlet comprises a plurality of inlets (32, 48) supported by an inlet manifold structure (collector box 38; Fig. 2) of the heat exchanger (20); and the plurality of outlets (34, 36, 50) is supported by an outlet manifold structure (collector box 40; Fig. 1) of the heat exchanger (20).  
In regards to claim 15, Erwan discloses a vehicle having a compartment (section of vehicle that accommodates electronic control components of vehicle with cooling system as can be seen in Fig. 1; par. 41 the cooling circuits 4 and 6; Fig. 1) exposed (via common heat exchanger 12) to cabin air (passenger compartment air corresponding to circuit 2) within the vehicle; the vehicle comprising: a computing system comprising one or more processing components (electric motor 28 and electronic components 30) located within the compartment; and 
          a cooling system (vehicle cooling assembly that comprises refrigerant circuit 2, also called "air conditioning loop and coolant circuit 4, 34567890-ers par. 33; Figs. 1 and 3) that is decoupled from (via heat exchanger 12) a cooling component (components of cooling circuit 6 for an engine) for an engine of the vehicle (refer to par. 59) and is located within the compartment and configured to cool the one or more processing components (14,28, 30), (as can be seen in Fig. 1), 
         the cooling system comprising a heat exchanger (20) exposed to the cabin air (via common heat exchanger 12 to the heat transfer fluid circuit 4 for cooling the device electrical storage 14 and the cooling circuit 6 of the electric motor and its electronic control components; par. 25) within the vehicle so as to cool cooling fluid sent to the one or more processing components (14,28,30), the cabin air (heat treated passenger compartment air via cooling circuit 2) being from a condition space of the vehicle with passengers, the heat exchanger (20) comprising: a core (center of heat exchanger 20); 
         at least one inlet (32, 48) supported by the core and configured to receive the cooling fluid (heat transfer fluid; Figs. 2-3); a plurality of outlets (34, 36, 50) supported by the core and configured to receive the cooling fluid from the at least one inlet (32,48); and a plurality of flow channels (passages of tubes 42) defined by the at least one inlet (32, 48) and the plurality of outlets (34, 36, 50), the plurality of flow channels (42) extending through the core and configured to direct the cooling fluid to the one or more processing components (14,28, 30).  
        Erwan does not explicitly teach the compartment to be within the vehicle that is a trunk of the vehicle.
        Inoue teaches a vehicle cooling system (refer to Fig. 7) wherein one or more processing components (corresponding to temperature control device 100) located within the compartment that is a trunk (trunk compartment) of the vehicle (refer to par. 37).
         It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Erwan such that the compartment to be within the vehicle that is a trunk of the vehicle as taught by Inoue in order to control the temperature of the battery, thus the temperature of the battery can be controlled while maintaining the air-conditioning function (refer to Par. 62 of Inoue).
In regards to claim 16, Erwan as modified meets the claim limitations as disclosed in the rejection of claim 15. Further, Erwan teaches wherein the one or more processing components (14, 28, 30) are cooled by a combination of the cabin air (air from passenger compartment via common heat exchanger) within the vehicle and the cooling fluid (via common heat exchanger 12).  
In regards to claim 17, Erwan as modified meets the claim limitations as disclosed in the rejection of claim 15. Further, Erwan teaches wherein: the one or more processing components (14, 28, 30) comprises a first processing component (28) having a first operating temperature (larger amount of operating heat; par. 78) and a second processing component (30) having a second operating temperature (thermal lower heat load; par 79) different than the first operating temperature; and the first processing component (28) and the second processing component (30) are cooled by different flow channels (channels of first and second heat exchange zones 22 and 21) of the plurality of flow channels (42), the different flow channels (channels 42 at first and second heat exchange zones 22 and 21) operating at different flow rates (Q1 and Q2; Fig. 3; par. 77) of cooling fluid.  
In regards to claim 19, Erwan as modified meets the claim limitations as disclosed in the rejection of claim 15. Further, Erwan teaches wherein the at least one inlet comprises a plurality of inlets (32, 48) supported by the core (as can be seen in Fig. 2).  

Claims 2, 5-6, 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Erwan et al. (WO 2019/141938) in view of Inoue et al. (US 2003/0080714), further in view of Kim et al. (US 2013/0065148).
In regards to claim 2, Erwan as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Erwan teaches wherein: operation of the one or more processing components (14, 28, 30) heats surrounding air within the compartment of the vehicle (as can be seen in Fig. 1), but fails to explicitly teach the cooling system comprises a fan configured to move the heated surrounding air across the heat exchanger to cool the fluid included within the flow channels.  
Kim teaches a cooling system (refer to Fig. 5) for electronic parts of vehicle, wherein further comprises a fan (11) configured to move the heated surrounding air across the heat exchanger (10) to cool the fluid included within the flow channels (corresponding to channels in core of heat exchanger 10).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Erwan to include a fan to move the heated surrounding air across the heat exchanger to cool the fluid included within the flow channels as taught by Kim in order to guide air through the and introduce exterior air into the vehicle (refer to Par. 31 of Kim).
In regards to claim 5, Erwan as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Erwan teaches wherein at least two of the outlets (34,36,50) of the heat exchanger (20) have internal diameters so that a first outlet (34) of the at least two outlets (34,36,50) is characterized as having a first fluid flow rate (Q1) and a second outlet (36) of the at least two outlets (34,36, 50) is characterized as having a second fluid flow rate (Q2) less than the first fluid flow rate (Q1), (refer to pars. 73 and 77; Fig. 3), but fails to explicitly teach the at least two of the outlets of the heat exchanger having different internal diameters. 
Kim teaches a cooling system (refer to Fig. 5) for electronic parts of vehicle, wherein the at least two of the outlets (discharging pipes 10b, 10c) of the heat exchanger (10) having different internal diameters (refer to par. 39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Erwan such that the at least two of the outlets of the heat exchanger to have different internal diameters as taught by Kim in order to adjust the amount of cooling fluid supplied to the electronic parts (refer to Par. 40 of Kim).
In regards to claim 6, Erwan as modified meets the claim limitations as disclosed in the rejection of claim 5. Further, Erwan teaches wherein at least two of the plurality of flow channels (42) share an inlet (32), (as can be seen in Fig. 2), and the heat exchanger (20) is configured to produce a variable distributed flow (different flow rates Q1 and Q2; par. 73; Fig. 3) across the flow channels (42), the variable distributed flow resulting (different flow rates Q1 and Q2; par. 73; Fig. 3) from the first outlet (34) having a different internal diameter than the second outlet (36).  
In regards to claim 11, Erwan as modified meets the claim limitations as disclosed in the rejection of claim 10. Further, Erwan teaches wherein: operation of the one or more processing components (14, 28, 30) heats surrounding air within the compartment of the vehicle (as can be seen in Fig. 1), but fails to explicitly teach the cooling system comprises a fan configured to move the heated surrounding air across the heat exchanger to cool the cooling fluid.  
Kim teaches a cooling system (refer to Fig. 5) for electronic parts of vehicle, wherein further comprises a fan (11) configured to move the heated surrounding air across the heat exchanger (10) to cool the fluid included within the flow channels (corresponding to channels in core of heat exchanger 10).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Erwan to include a fan configured to move the heated surrounding air across the heat exchanger to cool the cooling fluid as taught by Kim in order to guide air through the and introduce exterior air into the vehicle (refer to Par. 31 of Kim).
In regards to claim 12, Erwan as modified meets the claim limitations as disclosed in the rejection of claim 10, but fails to explicitly teach wherein at least two of the plurality of outlets have different internal diameters.
Kim teaches a cooling system (refer to Fig. 5) for electronic parts of vehicle, wherein at least two of the plurality of outlets (discharging pipes 10b, 10c) having different internal diameters (refer to par. 39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Erwan such that at least two of the plurality of outlets having different internal diameters as taught by Kim in order to adjust the amount of cooling fluid supplied to the electronic parts (refer to Par. 40 of Kim).
In regards to claim 18, Erwan as modified meets the claim limitations as disclosed in the rejection of claim 15, but fails to explicitly teach at least two outlets of the plurality of outlets having different internal diameters. 
Kim teaches a cooling system (refer to Fig. 5) for electronic parts of vehicle, wherein at least two outlets (discharging pipes 10b, 10c) of the plurality of outlets having different internal diameters (refer to par. 39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Erwan such that at least two outlets of the plurality of outlets having different internal diameters as taught by Kim in order to adjust the amount of cooling fluid supplied to the electronic parts (refer to Par. 40 of Kim).

Claims 7-8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Erwan et al. (WO 2019/141938) in view of Inoue et al. (US 2003/0080714), further in view of ZHOU et al. (US 2018/0257481).
In regards to claim 7, Erwan as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach further comprising: one or more sensors configured to determine a temperature of at least one of the fluid or the air within the compartment; and a controller in communication with the one or more sensors and configured to adjust a flow rate of the fluid through the plurality of flow channels based on the temperature.  
ZHOU teaches a hybrid vehicle (Fig. 1) further comprising: one or more sensors (not illustrated in Fig. 1; par. 45) configured to determine a temperature of at least one of the fluid (temperature of working fluid; par. 45) or the air within the compartment; and a controller (180) in communication with the one or more sensors (par. 45) and configured to adjust a flow rate (via pump 151) of the fluid through the plurality of flow channels based on the temperature (refer to par. 45).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Erwan such that further comprising: one or more sensors configured to determine a temperature of at least one of the fluid or the air within the compartment; and a controller in communication with the one or more sensors and configured to adjust a flow rate of the fluid through the plurality of flow channels based on the temperature as taught by ZHOU in order to increase or decrease the speed of the pump to increase or decrease the flow rate of the working fluid, thus allowing fast or slow cooling of the power electronics (refer to Par. 45 of ZHOU).
In regards to claim 8, Erwan as modified meets the claim limitations as disclosed in the rejection of claim 7. Further, Erwan teaches further comprising a pump (64 of Erwan). ZHOU also teaches wherein the controller (180 of ZHOU) is configured to: determine whether the temperature meets or exceeds a threshold temperature value (refer to par. 45 of ZHOU); and adjust operation of the pump (151 of ZHOU) to increase the flow rate of the fluid through the plurality of flow channels (channels in radiator 159) if the temperature meets or exceeds the threshold temperature value (refer to par. 45 of ZHOU).  
In regards to claim 14, Erwan as modified meets the claim limitations as disclosed in the rejection of claim 10, but fails to explicitly teach further comprising: one or more sensors configured to determine a temperature of the cooling fluid; and a controller configured to adjust a flow rate of the cooling fluid based on the temperature.  
ZHOU teaches a hybrid vehicle (Fig. 1) further comprising: one or more sensors (not illustrated in Fig. 1; par. 45) configured to determine a temperature of the cooling fluid (refer to par. 45); and a controller (180) configured to adjust a flow rate of the cooling fluid based on the temperature (refer to par. 45).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Erwan such that further comprising: one or more sensors configured to determine a temperature of the cooling fluid; and a controller configured to adjust a flow rate of the cooling fluid based on the temperature as taught by ZHOU in order to increase or decrease the speed of the pump to increase or decrease the flow rate of the working fluid, thus allowing fast or slow cooling of the power electronics (refer to Par. 45 of ZHOU).
In regards to claim 20, Erwan as modified meets the claim limitations as disclosed in the rejection of claim 15. Further, Erwan teaches further comprising: a controller (not shown in Fig. 1) configured to adjust a flow rate (via controlling pump 64; par. 84) of the cooling fluid based on the temperature (refer to pars. 48, 80 and 84), but fails to explicitly teach one or more sensors configured to determine a temperature of the cooling fluid or the cabin air within the compartment.
ZHOU teaches a hybrid vehicle (Fig. 1) further comprising: one or more sensors (not illustrated in Fig. 1; par. 45) configured to determine a temperature of the cooling fluid (temperature of working fluid; par. 45) or the air within the compartment.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Erwan such that one or more sensors configured to determine a temperature of the cooling fluid or the cabin air within the compartment as taught by ZHOU in order to control the speed of the pump to increase or decrease the flow rate of the working fluid, thus allowing fast or slow cooling of the power electronics (refer to Par. 45 of ZHOU).

                                         Response to Arguments
Applicant’s arguments filed on 04/22/2022 have been fully considered, but are moot in view of the newly cited reference of Inoue et al. (US 2003/0080714).
                                                    Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571 -272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.




/M.T/
Examiner, Art Unit 3763      


/EMMANUEL E DUKE/Primary Examiner, Art Unit 3763